 

Exhibit 10.53

 

EXECUTION

 

THIS SALE AND PURCHASE AGREEMENT (this Agreement) made as of this 30th day of
April, 2013 between the parties set forth on Schedule 1 attached hereto (each
individually a Seller and collectively the Sellers), and THOR 50 VARICK LLC, a
Delaware limited liability company (the Purchaser). Each of them are
individually referred to as a Party, and together as the Parties.

 

WHEREAS:

 

(A)          Each Seller owns registered shares with nominal value of EUR 1,25
each in Varick Investments S.à.r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the Grand
Duchy of Luxembourg, having its registered office at 19-21, boulevard du Prince
Henri, L-1724 Luxembourg, Grand Duchy of Luxembourg, having a share capital of
EUR 12,500, registered with the Register of Commerce and Companies of Luxembourg
under number B 152.548 (the Company) as set forth in Schedule 1 hereto (each a
Share, collectively, the Shares).

 

(B)          The Shares represent the entire share capital in the Company.

 

(C)          The Company owns and will own on the Closing Date (defined herein)
all of the shares (the Delco Stock) of Varick Studios Inc., a Delaware
corporation (hereinafter Delco), which itself owns all of the membership
interests (the Membership Interests) in 50 Varick LLC, a New York limited
liability company, having an address of c/o Funaro, Empire State Building, 350
5th Avenue, 41st Floor, New York, NY 10118, United States (US Propco, and
together with the Company and Delco, the Group Entities), as per the corporate
structure attached as Schedule 2 hereto, itself owning all right, title and
interest in and to those certain commercial condominium units designated as
commercial condominium Units A and A2 (Block 212, Lots 1301 and 1307), as more
particularly described on Schedule 3 attached hereto and incorporated herein by
this reference, in the building and improvements known as and by the street
address 50 Varick Street, New York, New York in 50 Varick Street Condominium
(the Condominium) described in the Declaration dated February 16, 2010, and
recorded in the Office of the Register of New York County on March 12, 2010 as
CRFN 2010000086079, as amended by First Amendment to the Declaration dated as of
July 26, 2011, and recorded in the Office of the Register of New York County on
March 6, 2012 as CRFN 2012000086110, and by Second Amendment to the Declaration
dated as of June 20, 2012, and recorded in the Office of the Register of New
York County on October 24, 2012 as CRFN 2012000422214 (collectively, the
Declaration) together with any improvements located therein and an aggregate
undivided interest appurtenant to said units in the “General Common Elements”
and the appurtenant interests in the “Unit A Limited Common Elements” (as such
terms are defined in the Declaration (collectively, the Property) as shown on
Exhibit B to the Second Amendment to the Declaration, wherein said condominium
units are referred to as Units A and A2,

 

(D)          The Sellers wish to sell the Shares to the Purchaser and the
Purchaser wishes to purchase the Shares from the Sellers (the Sale and Purchase)
on the terms and subject to the conditions set forth herein.

 

(E)          This Agreement supersedes the letter agreement dated February 21,
2013 between Alessandro Cajrati Crivelli, acting in the name and on behalf of
all Sellers and Thor Urban Investments, LLC.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
set forth and other good and valuable consideration, including, the making of a
Five Million ($5,000,000) US Dollars mezzanine loan by Thor 50 Varick Bridge
Lender LLC (an affiliate of Purchaser) to Delco on the date hereof (the
Mezzanine Loan), the Sellers and Purchaser hereby agree as follows:

 

 

 

 

1.           SALE AND PURCHASE.

 

(a)          Subject to the provisions of this Agreement and in particular, but
not limited to, subject to the condition precedent included in Section 3(a)
hereof, the Sellers shall sell the Shares to the Purchaser and the Purchaser
shall purchase the Shares at the Closing. The ownership of the Shares shall be
transferred to the Purchaser on the Closing Date against payment of the Purchase
Price in accordance with Section 2, subject to the terms and conditions of this
Agreement

 

(b)          The Shares shall be sold free from any and all Encumbrances (except
those statutory encumbrances described herein) and together with all rights
attaching to them, including all rights to dividends relating to the current
financial year.

 

2.           PURCHASE PRICE.

 

(a)          The purchase price (the Purchase Price) of the Shares shall be
Twenty Nine Million Seven Hundred Three Thousand Eight Hundred Seventy Six
($29,703,876.00) US Dollars (the Initial Amount), subject to adjustment as
provided herein:

 

(i)The Initial Amount is equal to (x) $83,750,000.00 US Dollars (y) reduced by
any liabilities of the Group Entities (including any outstanding construction or
landlord related work in relation to the Property, the principal sum of the
Mezzanine Loan and any interest due thereon as of the Closing (as defined below)
and any loans from the Sellers to the Company as set forth on Schedule 1 hereto
(the Shareholder Loans), but excluding any loan financing between Group
Entities, contingent liabilities, such as lawsuits or other claims, or closing
costs) (the Group Entities Liabilities), and (z) increased by all available cash
at the level of the Group Entities (including any deposits or advances paid by
the Sellers to the Condominium) (the Group Entities Cash Assets) as set forth on
Schedule 4 hereto;

 

(ii)On the Closing Date, the Parties shall determine the amount (the Final
Amount) by which (x) $83,750,000.00 US Dollars exceeds (y) the amount of Group
Entities Liabilities on the Closing Date minus the amount of the Group Entities
Cash Assets on the Closing Date; and

 

(iii)If the Final Amount is greater than the Initial Amount, the Purchase Price
shall be increased by such difference, and if the Final Amount is less than the
Initial Amount, the Purchase Price shall be decreased by such difference.
Notwithstanding the foregoing, the adjusted Purchase Price may not be less than
$29,403,876.00 US Dollars or more than $30,003,876.00 US Dollars.

 

2

 

 

The Purchase Price shall be allocated among the Sellers as set forth on Schedule
1 attached hereto.

 

(b)          On the Closing Date and as a condition to and prior to the Closing
the Purchaser shall: (i) cause the Company to repay to each Seller, with funds
provided to Company by the Purchaser, the Shareholder Loans (in the sums set
forth on Schedule 1 next to each Seller and in the current aggregate sum of
$17,218,000 US Dollars as listed on Schedule 4, which sums could increase if
Company borrows more from the Sellers, in which case such schedules will be
replaced by updated schedules at the closing, provided that in no event shall
either the Company nor any other Group Entity incur any additional indebtedness
from the Sellers or any third party in excess of $2,000,000 US Dollars in the
aggregate (as hereinafter adjusted, the Maximum Amount) (other than sums
borrowed under the Senior Loan), and any such additional indebtedness incurred
shall be used solely to pay for work, alterations, construction, and
improvements (or similar uses) to the Property pursuant to the Declaration
and/or the Spring Lease, and for no other purpose) in full satisfaction of all
amounts owed by any Group Entity to any Seller; and (ii) (x) utilize a portion
of the Purchase Price in the amount of the sum calculated by Sellers to pay the
applicable Transfer Taxes (as defined below) to New York State and New York City
and have those Transfer Taxes paid on the Closing Date by US Propco (with
reasonable evidence of such payment to be provided by Purchaser to Sellers on
the Closing Date) and which Transfer Taxes shall be deemed to have been paid by
the Sellers; and (y) pay to each Seller their allocated share of the Purchase
Price (after deducting the sum required to pay the Transfer Taxes as set forth
above in clause (ii) of this Section 2(b)) as set forth next to each Seller on
Schedule 1 attached hereto (in proportion to their allocation of the projected
Purchase Price in Schedule 1). Notwithstanding the foregoing, the Maximum Amount
shall be decreased by the aggregate amount of all contracts, alterations,
modifications, terminations or Change Orders made pursuant to Sections 5(f),
(g), (i) or (k). Senior Loan means, collectively, (x) the acquisition loan
entered into between US Propco and Mediocredito Italiano S.p.A. for a total
principal amount of $7,800,000 US Dollars, and (y) the construction loan entered
into between US Propco and Mediocredito Italiano S.p.A. for a total principal
amount of $20,000,000 US Dollars. Spring Lease means, collectively, that certain
lease between Spring Studios New York, LLC (Spring), as tenant, and US Propco,
as landlord, dated December 19, 2011, as amended by First Amendment to Lease,
dated as of March 19, 2013, as guaranteed by Guaranty dated December 19,2011
made by Spring America, Inc.

 

3.           CLOSING.

 

(a)          The Sale and Purchase is subject to the condition precedent that
the closing of the transfer of the Shares (the Closing) shall occur on a date
(the Closing Date) specified by the Purchaser on no less than three (3) Business
Days’ notice (provided that the Closing shall not be required to occur on the
date specified by Purchaser or any other date if it would cause Sellers to
breach an agreement to which Sellers are a party, including the Declaration or
Spring Lease), but in no event shall the Closing occur after June 28, 2013, TIME
OF THE ESSENCE. The Closing shall take place at the registered office of the
Company in Luxembourg at 17:00 p.m. on the Closing Date, For the avoidance of
any doubt, in case the Closing does not occur by June 28, 2013, TIME OF THE
ESSENCE, for whatever reason other than a willful default by Sellers, the
Parties expressly agree that this Agreement shall be considered as null and void
and none of the Parties hereto shall have any obligations towards the other
Party.

 

(b)          On the Closing Date, the Sellers or their duly appointed
proxyholder, and the Purchaser shall notify Company of the occurrence of the
Sale and Transfer by delivering to the Company a notice substantially in the
form as attached hereto as Schedule 5, which shall include an instruction to the
Company to (i) evidence the transfer of the Shares by the appropriate entry on
the Company's shareholders' register, recording the transfers of the Shares to
the Purchaser, effective on the Closing Date, and (ii) the filing of a notice of
the transfer of Shares at the Luxembourg Register of Commerce and Companies and
to publish such notice in the Luxembourg official gazette.

 

(c)          Notwithstanding anything contained in this Agreement, Purchaser
shall have the right to terminate this Agreement at any time before the Closing
for any reason or no reason, by giving written notice to the Sellers, and upon
the giving of such notice this Agreement shall be deemed terminated and null and
void, and no Party shall have any rights or obligations hereunder.

 

3

 

 

4.           COOPERATION: CLOSING DELIVERIES: POST-CLOSING.

 

(a)          Sellers and Purchaser agree that the closing of the transfer of the
Shares shall be in accordance with customary practices of Luxembourg with
respect to a sale of shares and New York City with respect to the transfer of
real estate (including, without limitation, apportionments, prorations, closing
costs, etc.), provided that Sellers shall pay on the Closing Date all Transfer
Taxes, if any, imposed upon the conveyance of the Shares hereunder. Except as
otherwise expressly provided in this Agreement, each Party shall pay the fees,
costs and expenses incurred by it in connection with the entering into and
completion of this Agreement. The Sellers and Purchaser farther agree to
cooperate with each other in carrying out the obligations of each Party herein
(provided that in no event shall such cooperation require either Party to make
any representations, warranties or covenants or incur any liabilities not
expressly set forth herein), including, without limitation, by executing or
delivering all documents and instruments required to consummate the transfer of
the Shares or customary in connection with the sale of real estate in New York
City, including, without limitation, refinancing of any existing mortgage loans,
Transfer Tax Returns (as defined below) and withholding tax certificates in
connection with payments by Delco to the Company.

 

(b)          The following shall be conditions precedent to the Closing (any of
which conditions shall be subject to waiver by the Purchaser at or prior to the
Closing Date and none of which conditions shall be deemed a covenant on behalf
of Sellers):

 

(i)Royal Abstract of New York, LLC or any other title insurer licensed to do
business in the State of New York from which Purchaser has ordered a title
insurance report (Title Company) shall issue at Closing, at Purchaser’s expense,
(x) an ALTA owner’s policy of title insurance on the standard form issued in the
State of New York with such endorsements as Purchaser shall request, including,
without limitation, a non-imputation endorsement (the Title Policy), insuring
that US Propco has good and marketable title to the Property, subject only to
such matters as are acceptable to Purchaser, and (y) a UCC title insurance
policy(ies) insuring that (1) Purchaser has good and marketable title to the
Shares, (2) the Company has good and marketable title to the Delco Stock and (3)
Delco has good and marketable title to the Membership Interests, in each case
free of all Encumbrances (collectively, the UCC Policy; together with the Title
Policy, collectively, the Policies), each dated the day of Closing, with
liability in the amount of the Purchase Price;

 

(ii)all of Sellers’ representations and warranties contained in this Agreement
shall be true and correct, in all material respects as of this date and as of
the Closing Date, and Sellers shall have satisfied, observed and performed all
conditions and agreements on its part to be satisfied, observed or performed
under the terms and conditions of this Agreement; and

 

(iii)each of the documents and any and all other items required to be delivered
by Sellers at Closing shall have been delivered as provided herein.

 

(c)          At Closing each Seller shall, to the extent within its control,
procure the delivery to the Purchaser of the following (provided that a delivery
shall not be deemed to be within a Seller's control if such Seller is required
to do anything or pay any sums (other than to attorneys or other professionals
assisting them or filing fees) to cause such delivery which it is not required
by law or contract to do or pay):

 

(i)resignation letters of the managers of the Company;

 

(ii)a letter from the Board (as defined in the Declaration), or its managing
agent, acknowledging the Purchaser’s appointment of its representative member(s)
of the Board for the Property under the by-laws of the Condominium (Purchaser
hereby acknowledging that since Sellers do not have sole control over the Board,
Sellers shall have no liability if such delivery is not made);

 

4

 

 

(iii)a New York City Real Property Transfer Tax Return and New York State
Combined Real Estate Transfer Tax Return and Credit Line Mortgage Certificate
(Form TP-584) (collectively, the Transfer Tax Returns), prepared, executed and
acknowledged by US Propco in proper form for submission;

 

(iv)to the extent they are not posted at the Property, all Licenses (as defined
below);

 

(v)a letter signed by Sellers advising the Tenant of the transfer of title of
the Property and directing that all future rent payments be sent to the
attention of the Purchaser, as Purchaser shall direct;

 

(vi)the original Spring Lease or copies thereof, if the original Spring Lease is
not available;

 

(vii)the original Books and Records (as defined below);

 

(viii)(i) a “clean” estoppel certificate (i,e., not alleging any defaults under
the Spring Lease or containing any information materially deviating from, or
inconsistent with, the representations contained herein) substantially in the
form attached hereto as Schedule 6 from the Tenant, which shall be dated no
earlier than thirty (30) days from the Closing Date (the Tenant Estoppel), (ii)
if required in connection with any financing obtained by Purchaser in connection
with the Closing, a subordination, non-disturbance and attornment agreement with
respect to the Spring Lease in favor of Purchaser’s lenders (the Subordination
Agreement) in the standard form required by Purchaser’s lenders or as required
pursuant to the Spring Lease, which is dated no more than thirty (30) days prior
to the Closing, from the Tenant, and (iii) a “clean” estoppel certificate (i.e.,
not alleging any defaults by US Propco as the owner of the Property under the
Declaration or other Condominium Documents or containing any information
materially deviating from, or inconsistent with, the representations contained
herein) as to payment of common charges and assessments under the Condominium
Documents, which may be relied on by Purchaser and by the actual or prospective
mortgagees or lenders to, accountants for and/or investors in, US Propco,
substantially in the form attached hereto as Schedule 7 from the Board, which
shall be dated no earlier than thirty (30) days from the Closing Date (the
Condominium Estoppel) (Purchaser hereby acknowledging that since Sellers do not
have sole control over the entities who are to execute the Tenant Estoppel, the
Subordination Agreement and the Condominium Estoppel, Sellers shall have no
liability if any such delivery is not made);

 

(ix)(i) a waiver by Tenant of the Tenant ROFO, (ii) a waiver by the Verizon
Units Owner of the Verizon ROFO and (iii) a waiver by the Board of the Transfer
Restriction (Purchaser hereby acknowledging that since Sellers do not have sole
control over the entities who are to execute such waivers, Sellers shall have no
liability if any such delivery is not made, including if the waiver of the
Verizon ROFO or the Transfer Restriction is not obtained because the Unit A
Renovations and/or the Unit A2 Separation Work are not completed);

 

(x)a set of the Plans and all inspection and test records and reports in
Sellers’ possession; originals, to the extent available, otherwise copies, of
all executed Construction Documents. Plans means all drawings, plans and
specifications which describe and show the labor, materials, equipment, fixtures
and furnishings necessary for the construction of the Landlord's Work, including
all amendments and modifications thereof made by approved (or deemed approved)
Change Orders. Change Orders means any amendments or modifications to the Plans;

 

5

 

 

(xi)a “clean” estoppel certificate (i.e., not alleging any defaults or
containing any information materially deviating from, or inconsistent with, the
representations contained herein), which shall be dated no earlier than ten (10)
Business Days from the Closing Date, in form to be provided by Purchaser to
Sellers no later than thirty (30) days prior to the Closing, from each of the
Architect and the general contractor under the General Contract (Purchaser
hereby acknowledging that since Sellers do not have control over the entities
who are to execute such estoppels, Sellers shall have no liability if any such
delivery is not made). Architect means Adjmi & Andreoli; and

 

(xii)any other document, instrument or affidavit that reasonably may be required
by the Title Company or by Purchaser to carry out the terms of this Agreement.

 

(d)          At Closing (and as a condition to Sellers’ obligation to Close) the
Purchaser shall:

 

(i)make a payment to each Seller of its part of the Purchase Price, by wire
transfer of federal funds pursuant to instructions to be delivered not later
than three (3) Business Days prior to the Closing;

 

(ii)fund or have funded the Company with sufficient funds to allow the Company
to repay the full amount of the Shareholder Loans and provide to the Sellers
evidence that the payments for the full repayment to each Seller of its part
remaining outstanding under the Shareholder Loans has been made;

 

(iii)execute and acknowledge the Transfer Tax Returns, in proper form for
submission, if applicable;

 

(iv)procure that an extraordinary shareholders’ meeting (or written
shareholder’s resolution) is held (or entered into) and at which it is resolved
to approve the accounts of the Company based on interim statements for the
period up to the Closing Date, and acknowledge the resignation of the managers
of the Company and, subject to Section 4(f) below, grant them provisional
unconditional discharge (subject to the limits applicable under applicable law)
for the performance of their duties as manager for the period up to the Closing
Date; and

 

(e)          US Propco shall pay on the Closing Date all transfer taxes, if any,
imposed upon the conveyance of the Shares hereunder (collectively, the Transfer
Taxes) pursuant to Section 1402 of the New York State Tax Law and all fees and
expenses incurred by Sellers in connection with the conveyance of the Shares,
including, without limitation, the fees of Sellers’ legal counsel and Sellers
agree to indemnify and hold Purchaser harmless from and against any and all
claims for payment of or otherwise arising from any such Transfer Taxes, and any
reasonable fees and expenses in connection therewith, required to be paid by
Sellers. Purchaser shall pay the premiums payable in connection with obtaining
the Policies and any lender’s policy of title insurance and fees associated with
Purchaser’s lender, if applicable.

 

6

 

 

(f)          As a condition to Sellers’ obligation to Close, the Purchaser, on
behalf of itself and all of its affiliates (including, from and after the
Closing, the Group Entities), at the Closing shall release and forever discharge
the officers and directors of each of the Group Entities, and each of their
respective former or future affiliates, heirs, successors and assigns, from any
and all claims, demands, proceedings, causes of action, orders, obligations,
contracts, agreements, debts and liabilities whatsoever, whether known or
unknown, suspected or unsuspected, whether already arisen, currently existing or
arising in the future, both at law and in equity, arising out of or in
connection with the performance of their duties as officers and directors
through and including the Closing Date. At the first annual shareholders'
meeting of the Company following the Closing Date, the Purchaser shall, to the
extent required to ensure the legal effectiveness thereof, cause the full and
unconditional release and discharge of the managers and directors of the Company
for the performance of their duties through such date to be unconditionally
confirmed. The provisions of this Section 4(f) shall survive the Closing.

 

5.           COVENANTS.

 

Sellers and the Group Entities covenant and agree that without first obtaining
the prior written approval of Purchaser in its sole and absolute discretion,
between the date hereof and the Closing Date (with no liability under any such
covenant and agreement to survive the Closing):

 

(a)          Purchaser will have approval rights over any and all leases of the
Property and Sellers and the Group Entities shall not cause or permit US Propco
to amend, modify or extend, or grant any consent under or waiver of, the Spring
Lease or enter into any new leases in respect of the Property or terminate or
accept a surrender of any existing leases;

 

(b)          Purchaser, its agents, lenders and representatives at any time
shall be entitled to enter the Property during reasonable business hours with
reasonable prior notice (and subject to the rights of the Tenant) to perform
inspections and tests of the Property. Purchaser shall deliver evidence of
insurance coverage in favor of US Propco reasonably acceptable to US Propco
prior to the commencement of the first such inspection. Upon advance notice to
Seller, Purchaser, its agents and representatives shall be entitled to inspect,
during regular business hours, or shall be provided with copies of upon request
all books, records, tax records, Tax Returns, registers and other documents and
agreements (collectively, Books and Records) in Seller’s or any Group Entity’s
possession relating to the Property or any such Group Entity, which may be
reasonably required by Purchaser;

 

(c)          Sellers and the Group Entities shall not, and shall cause the
Company, Delco or US Propco not to, directly or indirectly, (i) offer to sell,
solicit any offers to purchase or negotiate for the sale or disposal of, or
sell, transfer or encumber, any Shares or any securities or obligations
convertible into or exchangeable for, or giving any person any right to acquire
any membership interests in the Company, or any other direct or indirect
interests in the Property, the Company, Delco or US Propco, (ii) offer to sell,
or solicit any offers to purchase or negotiate for the sale or disposal of, or
sell, transfer or encumber, any of the assets of the Company, Delco or US
Propco, including, but not limited to, the Property and the Spring Lease, or any
interest therein, or (iii) enter into any contract to do any of the things
described in clauses (i) or (ii) above;

 

(d)          no Group Entity may: (i) change its name, identity (including its
trade name or names) or its corporate structure without notifying Purchaser of
such change in writing at least thirty (30) days prior to the effective date of
such change; (ii) issue any membership interests or other securities other than
those that have been issued as of the date hereof; or (iii) make any
distributions to the holders of its respective membership interests or other
securities;

 

(e)          Sellers shall provide Purchaser with a copy of any notice of
default received by US Propco with respect to any financing or lending
arrangement for which the Property may act as collateral;

 



7

 

 



(f)          not enter into, renew, modify or extend any contracts or other
agreements to the extent the cost thereof would exceed $100,000.00 US Dollars
per contract (or the cost of which in the aggregate would exceed the available
Maximum Amount) which could bind Purchaser, any Group Entity or the Property
after Closing, except to the extent specifically permitted under this Agreement
or required by law or the Spring Lease or in order to complete the Unit A
Renovations or Unit A2 Separation Work, as same are set forth in the
Declaration, or unless terminable on thirty (30) days' notice (provided,
however, that due to the claim (One York Claim) made by the owner of that
certain building known as “One York" against US Propco, Sellers shall have the
right to enter into contracts required for the carrying out of any work (One
York Claim Work) necessary to comply with law, including any directive, judgment
or order from a judge or agency, in connection with such, claim or to otherwise
resolve such claim); in the event Sellers or any Group Entity enter into any
renewal, modification or extension of any contract or other agreement, they
shall provide Purchaser with a copy thereof as soon as reasonably possible after
the execution thereof and shall attempt to provide Purchaser with a copy before
the execution thereof;

 

(g)          not alter the Property or consent to such alteration to the extent
the cost of any such alteration would exceed $100,000,00 US Dollars per
alteration (or the cost of which in the aggregate would, exceed the available
Maximum Amount), except to complete the Landlord’s Work (as Landlord’s Work is
modified in accordance with the Spring Lease) or comply with law or the Spring
Lease or the Declaration or carry out the One York Claim Work, and deliver the
Property in substantially its present condition, usual wear and tear excepted,
and subject to the foregoing rights to alter the Property; in the event Sellers
or any Group Entity enter into or consent to any alteration to the Property,
they shall provide Purchaser with copies of plans and specifications, and of all
construction contracts and subcontracts, with respect to such alteration as soon
as reasonably possible after entering into or consenting to any such alteration
and shall attempt to provide Purchaser with a copy before entering into or
consenting to any such alteration;

 

(h)          continue construction of the Landlord’s Work (as Landlord’s Work
may be modified in accordance with the Spring Lease) with diligence and
continuity in a good and workmanlike manner in accordance with the Plans; permit
Purchaser and its representatives and consultants (after providing evidence of
insurance reasonably acceptable to Sellers) to enter upon the Property, at
reasonable times and upon reasonable notice, to inspect the Landlord’s Work and
all materials to be used in the construction thereof and examine all detailed
plans and shop drawings which are or may be kept at the construction site and
cooperate and use reasonable efforts to cause the general contractor under the
General Contract and subcontractors under all Major Subcontracts to cooperate
with the Purchaser to determine the status of such construction, including,
without limitation, permitting the Purchaser and its representatives to attend
construction meetings;

 

(i)          perform all of US Propco's material obligations under the
Construction Documents, the Spring Lease and the Condominium Documents with
respect to the Landlord’s Work and comply with all Licenses pertaining to the
construction of the Landlord’s Work;

 

(j)          not make or permit any modification to or termination of any of the
Construction Documents costing in excess of $100,000.00 US Dollars per
alteration (or the cost of which in the aggregate would exceed the available
Maximum Amount), except as required by the Spring Lease or applicable law or
with regard to the One York Claim Work; in the event Sellers or any Group Entity
enter into any modification to or termination of any of the Construction
Documents, they shall provide Purchaser with a copy thereof as soon as
reasonably possible after the entering into thereof and shall attempt to provide
Purchaser with a copy before the entering into thereof;

 

(k)          not permit the performance of any work pursuant to any Change Order
costing more than $100,000.00 US Dollars per Change Order (or the cost of which
in the aggregate would exceed the available Maximum Amount), except as required
by applicable law or the Spring Lease or with regard to the One York Claim Work;
in the event Sellers or any Group Entity enter into any Change Order, they shall
provide Purchaser with, a copy thereof as soon as reasonably possible after the
entering into thereof and shall attempt to provide Purchaser with a copy before
the entering into thereof;

 

8

 

 

(l)           not permit, except if obligated by law, any further Encumbrance to
affect the Shares, the Membership Interests or the Delco Stock or any
encumbrance on the Property that would prevent Title Company from issuing the
Title Policy insuring that US Propco has good and marketable title to the
Property;

 

(m)          Sellers will, and shall cause US Propco to, cooperate with
Purchaser with respect to obtaining an assignment of the Senior Loan without the
imposition of a fee by the lender thereunder (and in no event shall such
cooperation require Sellers to incur any sums, including the payment of any sums
to such lender or its legal counsel, with any such sums to be paid by
Purchaser);

 

(n)          prepare and file (or cause Delco to prepare and file) all Tax
Returns relating to Delco and the Company for all tax periods relating to Delco
and the Company that end on or before the Closing Date, and shall pay or cause
to be paid all Taxes (as defined below) shown due thereon; provide Purchaser
with copies of each such Tax Return at least ten (10) days prior to each such
Tax Return’s due date (or the date of filing, if earlier) and permit Purchaser
to review and comment on each such Tax Return; provided, however, that the
federal, state and local corporate income Tax Returns for 2012 shall be filed
before the Closing Date; and

 

(o)          Purchaser and Sellers agree that, in the case of any taxable period
that includes (but does not end on) the Closing Date (a Straddle Period), the
amount of Taxes based on or measured by income or receipts of the Company, Delco
and Propco, as the case may be, for such Straddle Period shall be determined
based on an interim closing of the books as of the close of business on the
Closing Date and the amount of other Taxes of the Company, Delco and US Propco
for such Straddle Period shall be deemed to be the amount of Tax determined as
if the Straddle Period was a complete taxable year, multiplied by a fraction,
the numerator of which is the number of calendar days in the portion of the
Straddle Period ending on the Closing Date and the denominator of which is the
number of calendar days in the entire Straddle Period. The amount of income
Taxes due for such Straddle Period shall be computed using the applicable
federal, New York State and New York City corporate income tax rates. Taxes
means any and all taxes, fees, levies, duties, tariffs, imposts and other
charges in the nature of a tax (together with all interest, penalties, additions
to tax and additional amounts imposed with respect thereto) imposed by any
government or taxing authority.

 

Purchaser hereby covenants as follows:

 

(a)          From and after the Closing Date, Purchaser shall cause each of the
Group Entities to indemnify, defend and hold harmless, to the fullest extent
permitted under applicable law and the respective Group Entity's bylaws, the
individuals who on or prior to the Closing Date were directors, officers or
employees of such respective Group Entity (collectively, the D&O Indemnitees)
with respect to all acts or omissions by them in their capacities as such or
taken at the request of such respective Group Entity at any time prior to the
Closing Date. Purchaser agrees that all rights of the D&O Indemnitees to
indemnification and exculpation from liabilities for acts or omissions occurring
at or prior to the Closing Date pursuant to any organizational document, bylaw,
indemnification agreement or other arrangement of such Group Entity shall
survive the Closing Date and shall continue in full force and effect in
accordance with their terms, and otherwise to the fullest extent permitted by
law. Such rights shall not be amended, or otherwise modified in any manner that
would adversely affect the rights of the D&O indemnitees, unless such
modification is required by law. In addition, Purchaser shall cause each Group
Entity to advance and pay any expenses of any D&O Indemnitee under this
paragraph as incurred to the fullest extent permitted under law.

 

9

 

 

6.           REPRESENTATIONS.

 

Each Seller severally represents and warrants to the Purchaser, as of the date
hereof and the Closing Date (with no liability under any such representation or
warranty to survive the Closing, except as set forth in Section 6(f)), that to
its knowledge:

 

(a)          it is either an individual having full legal capacity to enter into
a contract or is duly organized and validly existing under the laws of its
country of incorporation;

 

(b)          it has the power to execute and deliver this Agreement, any power
of attorney granted or to be granted to Alessandro Cajrati Crivelli (the
Attorney in Fact) in relation to the negotiation and execution of this Agreement
(the Sellers’ POAs) and each of the documents to be entered into on or before
Closing (the Sellers’ Closing Documents) and to perform its obligations under
each of them and has taken or, in the case of the Sellers’ Closing Documents,
will at the time of execution have taken all action necessary to authorize such
execution and delivery and the performance of such obligations;

 

(c)          this Agreement and the Sellers’ POAs constitute, and the Sellers'
Closing Documents will, when executed, constitute legal, valid and binding
obligations of each Seller in accordance with their respective terms;

 

(d)          the Sellers’ POAs are not revoked on the date of signature of this
Agreement and the execution and delivery by the Attorney in Fact of this
Agreement is, and any Sellers' Closing Documents will at the time of execution
be, authorized under the Sellers’ POAs;

 

(e)          the execution and delivery by the Sellers of this Agreement, the
Sellers’ POAs and the Sellers' Closing Documents and the performance of the
obligations of the Sellers thereunder and each of them do not and will not
conflict with or constitute a default under any provision of; (i) the
constitutional documents of the Sellers (to the extent applicable); (ii) any
agreement or instrument to which each Seller is a party or by which each Seller
is bound and which is material in the context of the transactions contemplated
hereby (assuming the waivers described in Section 4(c)(ix) from the Verizon
Units Owner, the Board and Tenant are obtained); or (iii) any law, lien, lease,
order, judgment, award, injunction, decree, ordinance or regulation or any other
restriction of any kind or character by which each Seller is bound;

 

(f)          all authorizations from, and notices or filings with, any
governmental or other authority that are necessary to enable each Seller to
execute, deliver and perform its obligations under this Agreement and the
Sellers’ Closing Documents have been obtained, or made (as the case may be) and
are in full force and effect and all conditions of each such authorization have
been complied with, and the Company’s share register is up to date and has been
correctly maintained throughout the existence of the Company (with the foregoing
representation regarding the Company’s share register to survive the Closing);

 

10

 

 

(g)          all of the Shares set forth next to each Seller on Schedule 1
attached hereto are fully and exclusively owned by such Seller free and clear of
all Encumbrances and, upon the consummation of the transactions contemplated
hereby, the full ownership of the Shares shall be transferred to the Purchaser
and the Shares shall be assigned and delivered to Purchaser free and clear of
all Encumbrances. Encumbrance means any mortgage, liabilities, obligations,
restrictions on transfer, claims, encumbrances, charge, pledge, lien or other
security interest securing any obligation of any person or any other agreement
or arrangement having a similar effect, any options, warrants, pre-emption
rights, rights of first offer and rights of first refusal, and any equity or
interest of any third party of any nature (excluding, with regard to each of the
foregoing, any statutory rights). The Shares constitute one hundred percent
(100%) of the issued and outstanding registered shares of the Company, which
represent all of the registered shares of the Company. The Company owns (both
legally and beneficially) one hundred percent (100%) of, and has good and valid
title to, free and clear of any Encumbrances, the issued and outstanding shares
of common stock of Delco, which constitutes all of the capital stock of Delco.
Delco owns (both legally and beneficially) one hundred percent (100%) of, and
has good and valid title to, free and clear of any Encumbrances, other than any
security interest granted in connection with the Mezzanine Loan, the issued and
outstanding membership interests of US Propco, which constitutes all of the
membership interests of US Propco;

 

(h)          each Group Entity is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. US Propco is
authorized to do business in New York and has all requisite power to lease and
operate the Property and to carry on its business as currently conducted;

 

(i)           there are no outstanding agreements or commitments, oral or
written, options, warrants, calls or other rights of any kind to purchase or
acquire the Shares, Delco Stock or Membership Interests;

 

(j)           the Company does not (x) conduct any business, (y) have any
liabilities and is not a party to any contract (other than the Shareholder
Loans) or (z) own any assets, other than its ownership of the Delco Stock. Delco
does not (1) conduct any business, (2) have any liabilities (other than the
Mezzanine Loan) and is not a party to any contract or (3) own any assets, other
than its ownership of the Membership Interest;

 

(k)          except for the matters set forth on Schedule 8, there is no action,
suit, litigation, hearing, claim, investigation or proceeding (Proceeding)
pending against the Property or any Group Entity, or, to Sellers’ knowledge,
threatened in writing with respect to the any Group Entity or all or any portion
of the Property. There is no outstanding order, judgment, writ, award, ruling,
charge, injunction or decree of any court or governmental agency against or
naming any Group Entity or the Property;

 

(l)          other than as set forth on Schedule 9, there are no intercompany
debts, accounts payable, advances or liabilities of any kind between the Group
Entities, and between any Group Entity and any Seller, or any of Sellers’
affiliates;

 

(m)         the Company has never engaged in a trade or business in the United
States, as defined in Section 864 of the Internal Revenue Code of 1986, as
amended (the Code), and has never had “effectively connected income" with a
United States trade or business, as defined in Section 864 of the Code. As of
Closing, the Company has not filed any United States Tax Returns (as defined
below) and has never been required to file such returns. The Company has
maintained an office or place of business only in Luxembourg and has not engaged
in a trade or business in any other location. The Company has filed any return,
declaration, report, election, claim for refund or information return or other
statement of form relating to, filed or required to be filed with any tax
authority (Tax Returns) required under the laws of Luxembourg and in any other
jurisdiction where the Company has been required to file such Tax Return and has
made all payments required thereunder. There are no proceedings now occurring or
threatened against the Company by any tax authority in Luxembourg or in any
jurisdiction outside the United States;

 



11

 



  



(n)          Delco and US Propco have filed all required Tax Returns, including
but not limited to Tax Returns required under Section 1441 or 1445 of the Code,
that are or were required to be filed for the applicable tax periods prior to
the date hereof, and have paid all Taxes due thereon and no waiver or extension
is in effect with respect to the filing of any such Tax Return or the payment of
any Tax by the Company, Delco and Propco, and such Tax Returns are true,
correct, and complete in all material respects and, to the best of Sellers’
knowledge, none of the Company, Delco or Propco or the Sellers have received any
written notice on or prior to the date hereof of any pending adjustment relating
to such Tax Returns. The Tax Returns of Delco for the years 2010 and 2011,
copies of which have been previously delivered to Purchaser,, are true, correct
and complete, No federal, state or local tax authority has asserted any Tax
deficiency or lien against the Company that has not been paid which may be
expected to result in a Tax deficiency or lien, except for liens for property
Taxes not yet due and payable, and there is no pending audit or inquiry from any
federal, state or local tax authority with respect to the Company or Delco which
may be expected to result in a material Tax deficiency or lien;



 

(o)          there are no leases, licenses or occupancy affecting, encumbering
or conferring any rights or estate in the Property other than the Spring Lease,
true, correct and complete copies of which have been delivered to the Purchaser.
The Spring Lease is in full force and effect in accordance with its terms and
has not been modified, amended, renewed or extended. No broker, finder or other
party is entitled to a commission or any other compensation which is unpaid with
respect to the Spring Lease;

 

(p)          attached hereto as Schedule 10 is a true, correct and complete list
of the contracts, agreements or warranties providing for the design,
development, engineering, construction, provisioning, equipping, furnishing,
repair and service of the Landlord's Work (collectively, Construction Documents)
which currently affect the Property. Sellers have delivered to Purchaser true
and complete copies of all Construction Documents, all of which are in full
force and effect. To Sellers’ knowledge, there is no outstanding and uncured
claim of default made under any of the Construction Documents prior to the date
hereof on the part of any party thereto;

 

(q)          the cost of the Unit A Renovations and the Unit A2 Separation Work
are included in the Group Entities Liabilities in Schedule 4 hereto, and
“Landlords Work Cost” (as defined in the Spring Lease), along with cost of the
Unit A Renovations and the Unit A2 Separation Work, as of the date hereof is in
the aggregate amount of $26,227,000.00 US Dollars, as set forth on Schedule 11;

 

(r)          (x) the Plans have been approved by all applicable Governmental
Authorities and, to the extent required, the Board, and any necessary consents
under or waivers of the Condominium Documents with regard to the Plans have been
obtained, (y) the General Contract and all Major Subcontracts are in effect and
provide for the construction of the Landlord’s Work and (z) the parties to the
Spring Lease have not entered into any agreement with respect to whether any
“Tenant Delays” (as defined in the Spring Lease) currently exist. General
Contract means that certain Agreement between US Propco, as owner, and
Foundations Group, Inc., as contractor, dated June 7, 2012 (together with all
riders, addenda and other instruments referred to therein as “contract
documents”), as the same may be modified, supplemented or amended in accordance
with this Agreement. Major Subcontract means any one or more contracts or work
orders either related to the construction of the Landlord’s Work with the same
contractor or supplier aggregating $10,000.00 US Dollar's or more;

 

12

 

 

(s)          no consent, approval or action of, filing with or notice to the
Board or the owner of the Verizon Units (the Verizon Units Owner) on the part of
US Propco or the Sellers is required in connection with the execution, delivery
and performance of this Agreement or any other documents required to be
delivered by the Sellers under this Agreement or the consummation of the
transactions contemplated hereby or thereby, except (i) as set forth in Section
7 of Exhibit H of the Declaration (the Transfer Restriction) and accordingly
such Transfer Restriction must be waived or the Unit A Renovations must be
Substantially Completed (as such terms are defined in the Declaration)
(Purchaser hereby acknowledging and agreeing that the Unit A Renovations and
Unit A2 Separation Work are not anticipated to be Substantially Completed by the
Closing and Sellers, and that since Sellers do not have sole control over the
entity to execute such waiver of the Transfer Restriction, Sellers shall have no
liability if such waiver is not obtained, including if such waiver is not
obtained because the Unit A Renovations and Unit A2 Separation Work are not
Substantially Completed by the Closing), (ii) notice of any sale must be
provided to the other unit owners in the Condominium and the Board within five
(5) “Business Days” (as defined in the Declaration) after any such sale, and
(iii) for the Tenant ROFO and the Verizon ROFO (as such terms are defined
below);

 

(t)          the “Common Charges” and “Unit Expenses” (as such terms are defined
in the Declaration) with respect to the Property for the fiscal year of
2012-2013 average approximately $20,000 US Dollars per month for Common Charges
and Unit Expenses are comprised of property taxes, annual insurance premiums of
approximately $35,000 and submetered electric (after the submeters are
installed), and Sellers are current in payment of such sums; there are no
Condominium assessments against the Property now pending or, to Sellers’
knowledge, contemplated for the future (Purchaser hereby acknowledging that
approximately $400,000 of the $750,000 reserve is being applied to repair and
restore the common area portion of the roof);

 

(u)          attached hereto as Schedule 12 is a true, correct and complete list
of all certificates, permits, building permits, licenses and authorizations from
any Governmental Authority having jurisdiction over the Property which permit
the lawful use, operation, development and construction thereof and of the
Condominium, including all Licenses necessary for the construction of the
Landlord’s Work (the Licenses), in effect as of the date hereof;

 

(v)          no person or entity has, and none of the Sellers or the Group
Entities have granted or entered into, any rights of first offer to purchase,
rights of first refusal to purchase, or purchase options with respect to the
Property or to purchase the Shares, the Property or any share or other capital
security of any of the Group Entities, or any part thereof, directly or
indirectly, except for (i) the Tenant pursuant to Article 11 of the Spring Lease
(the Tenant ROFO), and (ii) the Verizon Units Owner pursuant to Section 4 of
Exhibit H of the Declaration (the Verizon ROFO);

 

(w)          Sellers have delivered to Purchaser true, correct and complete
copies of the Condominium Documents. Condominium Documents means (i) any
“no-action letter” issued by the New York State Department of Law in lieu of
filing an Offering Plan for the Condominium; (ii) the Declaration (including all
amendments thereof); and (iii) the Condominium’s by-laws and rules and
regulations. The Condominium Documents are in full force and effect and there is
no outstanding and uncured claim of default made thereunder on the part of any
party thereto;

 

(x)          US Propco has paid the “Backup Generator Payment” (and has not
received any reimbursement of such amount) and the “Increased Cost” to the
Verizon Units Owner and the Verizon Units Owner has completed the Verizon
Separation Work (as all such terms are defined in the Declaration); and

 

13

 

 

(y)          Sellers have no knowledge of (i) the presence of airy Hazardous
Substances at, on, under and/or affecting the Property in violation of any
Environmental Laws or (ii) any spills, releases, discharges, or disposal of
Hazardous Substances that have occurred or are presently occurring on or onto
the Property that are required to be reported by Environmental Laws or are in
violation of Environmental Laws; and Seller has received no written notice from
the authorities of any failure to comply with all applicable Environmental Laws
relating to the generation, recycling, reuse, sale, storage, handling, transport
and disposal of any Hazardous Substances in connection with the construction on,
or operation and use of, the Property. Hazardous Substances shall mean (i) any
“hazardous substance” or “hazardous waste” or “hazardous chemical” defined as
such in (or for the purpose of) any Environmental Law; (ii) any other substance
that is currently subject to any other applicable Environmental Laws, including,
without limitation, PCBs, asbestos and asbestos containing materials.
Environmental Laws shall mean all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, as amended or
supplemented from time to time, including, without limitation, applicable
judicial or administrative orders, consent decrees and binding judgments
relating to the regulation and protection of human health, safety, the
environment and natural resources, and any federal, state or local transfer of
ownership notification or approval statutes.

 

The representations and warranties of Sellers set forth in Section 6(f) as
restated as of the Closing shall survive the Closing indefinitely. The
prevailing party in any litigation arising from a claim under this paragraph
shall be entitled to reimbursement for all reasonable legal fees and expenses in
connection therewith.

 

7.          NOTICES.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) mailed by overnight
express mail (whether through the U.S. Postal Service, Federal Express or
similar courier), or (ii) hand delivered, and addressed as follows:

 

(a)

To the Sellers:

 

c/o Funaro & Co.

350 Fifth Avenue, 41st Floor

New York, NY 10118

Attention: Luigi Perin

    Copy to:

Robert Epstein, Esq.

c/o Newman Ferrara LLP

1250 Broadway, 27th Floor

New York, NY 10001

    (b)

To the Purchaser:

 

c/o Thor Equities, LLC

25 West 39th Street

New York, New York 10018

Attention: Joseph J. Sitt and Cory Elbaum

    Copy to: Morris Missry, Esq.   c/o Wachtel Masyr & Missry LLP   885 Second
Avenue   New York, New York 10017

 

14

 

 

All notices, requests, demands and other communications hereunder shall be
effective if mailed, as set forth above, one (1) Business Day after deposit with
the United States Post Office or other overnight courier, or if hand delivered,
as set forth above, when delivered. Business Day means a day (other than a
Saturday or Sunday) on which banks are generally open in Luxembourg and New York
City for normal business. Either Party by notice in writing mailed to the other
as hereunder provided may change the address to which future notices, requests,
demands and other communications hereunder to such Party shall be mailed.

 

8.           ATTORNEY IN FACT.

 

In furtherance of the authority granted to the Attorney in Fact under the
Sellers’ POAs, each Seller hereby irrevocably appoints, designates and
authorizes the Attorney in Fact to take such action on its behalf under the
provisions of this Agreement, the Sellers' Closing Documents and each other
ancillary document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement, the Sellers' Closing
Documents or any other ancillary document, together with such powers as are
reasonably incidental thereto, and to act as his, her or its agent and
attorney-in-fact, with authority to execute all instruments as if signed by such
Seller, with respect to all matters arising under this Agreement, the Sellers'
Closing Documents or any other ancillary document, including, without
limitation, the following:

 

(a)          selling such Seller’s Shares to Purchaser in accordance with the
terms of this Agreement, the Sellers' Closing Documents and the other ancillary
documents;

 

(b)          delivering to Purchaser the shareholders’ register of the Company
representing such Seller’s Shares;

 

(c)          receiving notices pursuant to this Agreement, the Sellers' Closing
Documents and any other ancillary document; and

 

(d)          taking all other actions relating to the rights and obligations of
the Sellers under the Sellers' Closing Documents that the Attorney in Fact, in
his sole discretion, deems appropriate.

 

All actions taken by the Attorney in Fact thereunder shall be conclusive and
binding upon all of such Sellers and their successors as if expressly confirmed
and ratified in writing by each of them and no Seller shall have the right to
object, dissent, and protest or otherwise contest the same. The foregoing agency
and power of attorney with respect to each Seller shall become effective upon
execution of this Agreement, is irrevocable and shall remain in full force and
effect thereafter.

 

9.           MISCELLANEOUS.

 

(a)          Benefits of Agreement. This Agreement will inure to the benefit of,
and be binding upon, each successor, assign, heir and legal representative of
the Sellers and Purchaser. No other person, party or entity shall have any
rights hereunder nor shall any other person, party or entity be entitled to rely
upon the terms, covenants and provisions contained herein.

 

15

 

 

(b)          Assignments. None of the rights or obligations under this Agreement
may be assigned or transferred without the prior written consent of Seller
Representative and Purchaser. Notwithstanding the foregoing, Purchaser may
assign this Agreement or its rights hereunder, in whole or in part, directly or
indirectly, without Seller's consent, provided that Joseph J. Sitt, or trusts
for the benefit of Joseph J. Sitt or his family, continues to own, directly or
indirectly, no less than a 10% direct or indirect interest in Purchaser or in
any such assignee. The term “Purchaser” shall be deemed to include the assignee
under any such effective assignment (and, for avoidance of doubt, the assignor
shall not be released by any such assignment).

 

(c)          Governing Law. This Agreement and any non-contractual obligations
arising out of or in connection with it shall be governed by the laws of the
Grand Duchy of Luxembourg. Any dispute arising in connection with this Agreement
shall be submitted to the competent courts of the district of Luxembourg, Grand
Duchy of Luxembourg. The Parties hereby agree and consent that any process or
notice of motion or other application to any such court in connection with any
such action or proceeding may be served upon the Parties by registered or
certified mail (or its equivalent) to or by personal service at the last known
address of the Parties, whether such address be within or without the
jurisdiction of any such court. The provisions of this Section 9(c) shall
survive the Closing Date or the termination hereof.

 

(d)          Further Assurances. On or after the Closing each Party shall, at
its own cost and expense, execute and do (or procure to be executed and done by
any other necessary party) all such deeds, documents, acts and things as the
other Party may from time to time reasonably require in order to vest any of the
Shares in the Purchaser or as otherwise may be necessary to give full effect to
and for carrying out the intentions or facilitating the consummation of this
Agreement or for the better assuring, conveying, assigning, transferring and
confirming unto Purchaser the Shares. The provisions of this paragraph shall
survive the Closing.

 

(e)          Broker. Sellers and Purchaser represent and warrant to each other
that neither Sellers nor Purchaser knows of any broker who has claimed or may
have the right to claim a commission in connection with this transaction.
Sellers and Purchaser shall indemnify and defend each other against any costs,
claims or expenses, including attorneys’ fees, arising out of the breach on
their respective parts of any representations, warranties or agreements
contained in this clause. The provisions of this paragraph shall survive Closing
or earlier termination of this Agreement.

 

(f)          Standstill. From the date hereof until the Closing or earlier
termination of this Agreement in accordance herewith:

 

(i)Sellers shall not, directly or indirectly, (x) offer to sell, or solicit any
offers to purchase or negotiate for the sale or disposal of any Shares or any
securities or obligations convertible into or exchangeable for, or giving any
person any right to acquire any membership interests in the Company, or any
other direct or indirect interests in the Property, the Company, Delco or US
Propco, or (y) enter into any contract to do any of the things described in
clause (x) above; and

 

(ii)Sellers shall not, and shall cause the Company, Delco or US Propco not to,
directly or indirectly, (x) offer to sell, or solicit any offers to purchase or
negotiate for the sale or disposal of any of the assets of the Company, Delco or
US Propco, including, but not limited to, its interests in the Property and the
Spring Lease, or (y) enter into any contract to do any of the things described
in clause (x) above.

 

16

 

 

(g)          Severability. Should any clause, section or part of this Agreement
be held or declared to be void or illegal for any reason, all other clauses,
sections or parts of this Agreement which can be effected without such illegal
clause, section or part shall nevertheless continue in full force and effect.

 

(h)          Waiver.  No waiver of the provisions hereof shall be effective
unless in writing and signed by the Party to be charged with such waiver. No
waiver shall be deemed a continuing waiver or waiver in respect of any
subsequent breach or default, either of similar or different nature, unless
expressly so stated in writing.

 

(i)          Headings. The headings or captions under sections of this Agreement
are for convenience and reference only and do not in any way modify, interpret
or construe the intent of the Parties or affect any of the provisions of this
Agreement.

 

(j)           Integration. This Agreement constitutes the entire agreement of
the Parties with respect to the subject matter hereof. The representations,
warranties, covenants and agreements set forth in this Agreement constitute all
the representations, warranties, covenants and agreements of the Parties hereto
and upon which the Parties have relied.

 

(k)          Amendments. Except as may be specifically provided herein, no
change, modification, amendment, addition or termination of this Agreement or
any part thereof shall be valid unless in writing and signed by or on behalf of
the Party to be charged therewith.

 

(l)          Counterparts. This Agreement may be executed in any number of
counterparts and by each Party on separate counterparts. Each counterpart is an
original, but all counterparts, taken together, shall constitute one and the
same agreement. Delivery of an executed counterpart signature page of this
Agreement by e-mail (pdf) or fax shall be as effective as delivery of a manually
executed counterpart of this Agreement.

 

(m)        Survival. Except as specifically and expressly set forth herein, in
no event shall any representations, warranties or covenants herein survive the
Closing.

 

(n)        Remedies. In case the Sale and Purchase is not consummated due to a
willful default of any of the Sellers of any obligations (including a willful
default under a representation) under this Agreement, the Purchaser is entitled
to, at Purchaser’s option, (i) seek specific performance against the Sellers or
(ii) pursue any other remedy available at law or in equity. In the event of any
non-willful Seller default (including a non-willfuf breach of a representation)
or the failure of a condition precedent, Purchaser’s remedies shall be limited
to the termination of this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day, month and year first above written.

 

[SIGNATURES TO FOLLOW] 

 

17

 

 

SELLERS

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for GREENCAGE S.A., Société de
Titrisation, pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for KENSINGTON SQUARE HOLDING
S.A., Société de Titrisation, pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for SCLAREA FOUR S.A., pursuant
to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for HAWKSFORD TRUSTEES JERSEY
LTD as Trustee of the Dog Trust, pursuant to Power of Attorney, dated March 4,
2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for HUERTAS GROUP LTD.,
pursuant to Power of Attorney, dated March 4, 2013      

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for AREPO FIDUCIARA S.R.L.,
pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for TIZIANI CAPITAL LIMITED,
pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for OMNIAFIN S.P.A., pursuant
to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for SIMON FIDUCIARA S.P.A.,
pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivèlli, as attorney-in-fact for KRUIDO S.A., pursuant to
Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for UDOLL MANAGEMENT LIMITED,
pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for ANTONIO TAZARTES, pursuant
to Power of Attorney, dated March 4, 2013

 

 

 

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for MARIA BARTON, pursuant to
Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Carati Crivelli, as attorney-in-fact for MARCO GOBBETTI, pursuant to
Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for LUISA CAJRATI CRIVELLI,
pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for AMEDEO CLAVARINO, pursuant
to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for RICCARDO CAJRATI CRIVELLI,
pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for GIORGIO CAJRATI CRIVELLI,
pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for UBERTO CAJRATI CRIVELLI,
pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for PAOLO CARDANO, pursuant to
Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for GIOVANNI DI VINCENZO,
pursuant to Power of Attorney, dated March 4, 2013

  

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for ANDREA A. ZAMBON, pursuant
to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for ROBERTO MANGIAVACCHI,
pursuant to Power of Attorney, dated March 4, 2013

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for ANTONIO BELLONI, pursuant
to Power of Attorney, dated March 4, 2013      

 

SIGNED by: /s/ Alessandro Cajrati Crivelli  

Alessandro Cajrati Crivelli, as attorney-in-fact for ICS SECURITIES S.A R.L.,
Société de Titrisation, pursuant to Power of Attorney, dated March 4, 2013

 

 

 

 

/s/ Alessandro Cajrati Crivelli   ALESSANDRO CAJRATI CRIVELLI, individually  

 

PURCHASER      

THOR 50 VARICK-LLC,

a Delaware limited liability company

      By: /s/ DSFT Holdings LLC, its sole member         By: /s/ Morris Missry  
  Name: Morris Missry     Title:   Manager  

 

 

 

 

/s/ Alessandro Cajrati Crivelli   ALESSANDRO CAJRATI CRIVELLI, individually  

 

PURCHASER      

THOR 50 VARICK LLC,

a Delaware limited liability company

  By: DSFT Holdings LLC, its sole member       By: /s/ Morris Missry     Name:
Morris Missry     Title: Manager  

 

 

 

 

Schedule 1

 

SHAREHOLDERS, SHAREHOLDER LOANS, TRANSFER PRICES

 

Name of Shareholder  Shareholding  Shareholder
Loans in US
Dollars   Transfer Price in US
Dollars  GREENCAGE S.A., Société de Titrisation  1,150 shares   1,980,139.14  
 3,023,320.97  KENSINGTON SQUARE HOLDING S.A., Société de Titrisation  250
shares   430,465.06    551,850.28  SCLAREA FOUR S.A.  200 shares   344,372.00  
 441,480.22  HAWKSFORD TRUSTEES JERSEY LTD as Trustee of the Dog Trust  250
shares   430,465.00    551,850.28  HUERTAS GROUP LTD.  250 shares   430,465.00  
 551,850.28  AREPO FIDUCIARA S.R.L.  150 shares   258,279.00    331,110.17 
TIZIANI CAPITAL LIMITED  50 shares   86,093.00    110,370.05  OMNIAFIN S.P.A. 
300 shares   516,558.11    662,220.34  SIMON FIDUCIARA S.P.A.  200 shares 
 344,372.06    441,480.22  KRUIDO S.A.  200 shares   344,372.06    441,480.22 
UDOLL MANAGEMENT LIMITED  100 shares   172,158.99    220,740.12  ALESSANDRO
CAJRATI CRIVELLI  2,549 shares   4,388,997.51    11,460,587.07  ANTONIO
TAZARTES  250 shares   430,465.07    551,850.28  MARIA BARTON  100 shares 
 172,186.06    220,740.12  MARCO GOBBETTI  500 shares   860,930.14  
 1,103,700.56  LUISA CAJRATI CRIVELLI  300 shares   516,558.08    662,220.34 
AMEDEO CLAVARINO  300 shares   516,558.17    662,220.34 

 

 

 

 



RICCARDO CAJRATI CRIVELLI  1,300 shares   2,238,418.37    2,869,621.45  GIORGIO
CAJRATI CRIVELLI  300 shares   516,526.08    662,220.33  UBERTO CAJRATI
CRIVELLI  300 shares   516,558.08    662,220.33  PAOLO CARDANO  134 shares 
 230,729.28    295,791.75  GIOVANNI DI VINCENZO  266 shares   458,014.83  
 587,168.70  ANDREA A. ZAMBON  150 shares   258,279.04    331,110.16  ROBERTO
MANGIAVACCHI  150 shares   258,279.04    331,110.16  ANTONIO BELLONI  300
shares   516,558,08    662,220.33  ICS SECURITIES S.A R.L. Société de
Titrisation  1 share   1,721.85    1,313,340.97  TOTAL  10,000   17,218,519.12  
 29,703,876.00 



 

 

 

 

Schedule 2

 

CORPORATE STRUCTURE

 

[tex10-53_chart.jpg]

 

 

 

 

Schedule 3

 

THE PROPERTY

 

THE CONDOMINIUM UNIT(S) (hereinafter referred to as the "Unit(s)") in the
building (hereinafter referred to as the "Building") known as 50 Varick
Condominium and by the Street Number 34-50 Varick Street a/k/a 6 St. Johns Lane,
County of New York, State of New York, said Units being designated and described
as Unit(s) A and A2 in a Declaration dated as of 2/16/10 made by Verizon New
York Inc., pursuant to Article 9-B of the Real Property Law of the State of New
York (hereinafter referred to as the "Condominium Act”) establishing a Plan for
condominium ownership of the Building and the Land (hereinafter referred to as
the "land") upon which the building is situate (which land is more particularly
described in Exhibit A annexed hereto and by this reference made a part hereof),
which Declaration was recorded in the New York County Register's Office on
3/12/10, as CRFN 2010000086079, and has been amended by First Amendment to
Declaration dated 7/26/11 and recorded 3/6/12 as CRFN 2012000086110 and by
Second Amendment to Declaration dated 6/20/12 and recorded 10/24/12 as CRFN
2012000422214 (which Declaration and Amendments thereto are hereinafter
collectively referred to as the "Declaration"). These Units are also designated
as Tax Lot 1301 and 1307 in Block 212 of the County of New York on the Tax Map
of the Real Property Assessment Department and on the Floor Plans of the
Building, Certified by Jan L, Gross, Architect, on 3/9/10 and filed with the
Real Property Assessment Department on 3/9/10 as Condominium Plan No. 2153 and
also filed in the New York County Register’s Office on 3/12/10 as Condominium
Map No. CRFN 2010000086080, as amended on the Tax Map of the Real Property
Assessment Department and on the Floor Plans of the Building, Certified by Jan
L. Gross, Architect, on 2/22/12 and filed with the Real Property Assessment
Department on 2/22/12 as Condominium Plan No. 2153-A and also filed in the New
York County Register’s Office on 3/6/12 as Condominium Map No. CRFN
2012000086111, as amended on the Tax Map of the Real Property Assessment
Department and on the Floor Plans of the Building, Certified by Jan L. Gross,
Architect, on 9/19/12 and filed with the Real Property Assessment Department on
9/19/12 as Condominium Plan No. 2153-B and also filed in the New York County
Register’s Office on 10/24/12 as Condominium Map No. CRFN 2012000422215.

 

TOGETHER with an undivided 50.804855% (Unit A) and an undivided 1.048837% (Unit
A2) interest in the Common Elements (as such term is defined in the
Declaration).

 

TOGETHER with and SUBJECT to the rights, obligations, easements, restrictions
and other provisions set forth in the Declaration, Floor plans and the By-Laws
of 50 Varick Condominium, as the same may be amended from time to time (herein
after referred to as the "By-Laws"), all of which shall constitute covenants
running with the Land and shall bind any person having at any time any interest
or estate in the Unit, as though recited and stipulated at length herein.

 

The land on which the building and unit is located is situated in the County of
New York and State of New York and is more fully described in the Declaration of
Condominium recorded in the New York County Register’s Office on 3/12/10, as
CRFN 2010000086079, as amended.

 

 

 

  

Schedule 4

 

VARICK STUDIOS INC. & SUBSIDIARY

SCHEDULE OF PROJECTED LIABILITIES AND SPECIFIED ASSETS

With updated Mezzanine Loan Interest on April 8, 2012

 

PROJECTED LIABILITIES  Through 6/28/2013   Post 6/28/2013                   
Construction Hard and Soft Costs (provided by Gardiner)               
Professional fees (engineers, architects)  $240,416   $197,990       Total Cost
Construction  $11,847,571   $5,077,531       Filing Fees  $25,973   $21,389  
                     Total Construction Hard and Soft Costs  $12,113,960  
$5,296,910                        Additional Estimated Liabilities              
Loans Payable Bank (Mediocradito) + Thor  $18,249,525            Mediocredito
Italiano - Loan Interest  $554,900            Mediocredito Italiano - Prepayment
Penalty  $156,000            Thor - Mezzanine Interest  $87,778    79/360 days
@8%  Due to Varick Sarl (converted into capital) as of 3.31.2013)  $-           
Legal, Audit and other professional fees  $350,000            Est4te Four
Capital LLC, 1st invoice  $262,500            Est4te Four Capital LLC, 2nd
invoice  $259,750            CG Varick LLC (Colonnade Group)  $500,000       
    Other  $250,000                             Total Additional Estimated
Liabilities  $20,670,453                             TOTAL PROJECTED
LIABILITIES  $32,784,413   $5,296,910   $38,081,323      Through 6/28/2013  
 Post 6/28/2013    GRAND TOTAL  PROJECTED SPECIFIED ASSETS                Cash 
$750,000            Security Deposit  $350,329    Escrow deposit held by
Goulston & Storrs   Other receivable  $152,870    Verizon (construction cost and
insurance)  TOTAL PROJECTED SPECIFIED ASSETS  $1,253,199                        
    GROSS SALES PRICE  $83,750,000                             Less:           
    Luxemboug Sarl shareholders’ loans  $(17,218,000)           PROJECTED
LIABILITIES (GRAND TOTAL above)  $(38,081,323)                            Plus: 
              PROJECTED SPECIFIED ASSETS (above)  $1,253,199                   
         PROJECTED NET SALES PRICE (CASH DUE AT CLOSING)  $29,703,876           

 

 

 

 

Schedule 5

 

NOTIFICATION OF SHARE TRANSFER

 

Varick Investments S.à r.l.

Attn.: Board of Managers

19-21, boulevard du Prince Henri

L-1724 Luxembourg

 

Re :Notification of transfer of shares in the share capital of Varick
Investments S.à r.l. (the Company)

 

Dear Sirs,

 

We hereby notify you that:

 

  GREENCAGE SA., Société de Titrisation   19-21 Boulevard du Prince Henri,
L-1724 Luxembourg       KENSINGTON SQUARE HOLDING S.A., Société de Titrisation  
1, Rue Nicolas Simmer, L-2538 Luxembourg       SCLAREA FOUR S.A.   1, Boulevard
de la Foire, L-l528 Luxembourg       HAWKSFORD TRUSTEES JERSEY LTD as Trustee of
the Dog Trust   15, Esplanade, JE11RB St Hellier, Jersey       HUERTAS GROUP
LTD.   Morgan and Morgan Building, P.O. Box 958 Pasea Estate,   Road Town,
Tortola BVI       AREPO FIDUCIARA S.R.L.   49, Corso Italia, I-20122 Milan,
Italy       TIZIANI CAPITAL LIMITED   Pasea Estate, PO Box 958 Road Town,
Tortola, BVI       OMNIAFIN S.P. A.   Via Giuseppe Pozzonen, 5, Milan, Italy    
  SIMON FIDUCIARA S.P.A.   10, Via del Carmine, I-10122 Turin, Italy

 

 

 

 

  KRUIDO SA.   50 Avenue de la Praille, 1211 Geneva 26, Switzerland       UDOLL
MANAGEMENT LIMITED   Vanterpool Plaza. Vickhams Cay 1, P.O. Box 873,   Road
Town, Tortola, BVI       ANTONIO TAZARTES   61, Corso Sempione, I-20149 Milano,
Italy       MARIA BARTON   142, Via Tepice, I-10025 Pino Torinese, Italy      
MARCO GOBBETTI   5, Via Ramazzini, I-20129 Milano       LUISA CAJRATI CRIVELLI  
1, Via Stampa, I-20123 Milan, Italy       AMEDEO CLAVARINO   15, Egerton
Gardens, Flat5, GB-SW32BW, London, UK       RICCARDO CAJRATI CRIVELLI   50 Via
San Marco, 20121 Milano, Italy       GIORGIO CAJRATI CRIVELLI   36, Via Stendhal
36,I-20144 Milan, Italy       UBERTO CAJRATI CRIVELLI   7, Via Vittor Pisani 7,
I-20124, Milan, Italy       PAOLO CARDANO   12, Corso di Porta Ticinese, I-20123
Milan, Italy       GIOVANNI DI VINCENZO   20, Via Chiappinello, I-65015
Montesilvano, Italy       ANDREA A. ZAMBON   54, Corso Venezia, I-20121 Milan,
Italy       ROBERTO MANG1AVACCHI   16, Via Cappuccio, I-20123 Milan, Italy      
ANTONIO BELLONI   4, Avenue Raymond Pointcare, F-75000 Paris, France

 

 

 

 

  ICS SECURITIES S.A R.L, Société de Titrisation   50, Route d'Esch, L-1470
Luxembourg

 

All being represented by ALESSANDRO CAJRATI CRIVELLI, resident at 419 Saint
Cloud, Los Angeles, CA 9007730 (US), on the basis of powers of attorney executed
under private seal, together with ALESSANDRO CAJRATI CRIVELLI, pre-named, acting
in his own capacity, referred to as the Transferors,

 

hereby confirm the transfer to [Add details of Delaware limited liability
company]       (the Transferee)

 

of the aggregate number of

 

ten thousand (10,000) shares with nominal value of EUR 1,25 each and
representing the entire share capital (the Shares) of the Company

with effective date on [          , 2013] [Please complete] (the Transfer Date).

 

The Transferors and the Transferee hereby notify the Company of the transfer in
accordance with Article 190 of the Luxembourg Company Law and Article 1690 of
the Luxembourg Civil Code and give full power to any manager of the Company each
acting individually, to sign on their behalf all documents, certificates,
declarations and recording in the shareholders’ register of the Company to
effect this transfer, to file any notice of transfer with the Luxembourg
Register of Commerce and Companies and to publish such notice in the Luxembourg
official gazette.

 

REMAINDER OF THIS PAGE LEFT DELIBERATELY BLANK

 

 

 

 

SIGNATORIES

 

Signed on [•] please complete], in twenty eight (28) originals, one (1) original
being sent to the Company by the Transferee.

 

SIGNED by: )   For and on. behalf of )   GREENCAGE S.A., Société de Titrisation,
acting as Seller )         SIGNED by: )   For and on behalf of )   KENSINGTON
SQUARE HOLDING S.A., Société de Titrisation, acting as Seller )         SIGNED
by: )   For and on behalf of )   SCLAREA FOUR. S.A., acting as Seller )        
SIGNED by: )   For and on behalf of )   HAWKSFORD TRUSTEES JERSEY LTD as Trustee
of the Dog Trust, acting as Seller )         SIGNED by: )   For and on behalf of
)   HUERTAS GROUP LTD., acting as Seller )         SIGNED by: )   For and on
behalf of )   AREPO FIDUCIARA S.R.L., acting as Seller )  

 

 

 

 

SIGNED by: )   For and on behalf of )   T1ZIANI CAPITAL LIMITED, acting as
Seller )         SIGNED by: )   For and on behalf of )   OMNIAFIN S.P.A., acting
as Seller )         SIGNED by: )   For and on behalf of )   SIMON FIDUCIARA
S.P.A., acting as Seller )         SIGNED by: )   For and on behalf of )  
KRUIDO S.A., acting as Seller )         SIGNED by: )   For and on behalf of )  
UDOLL MANAGEMENT LIMITED, acting as Seller )         SIGNED by: )   For and on
behalf of )   ALESSANDRO CAJRATI CRIVELLI, acting as Seller )         SIGNED by:
)   For and on behalf of )   ANTONIO TAZARTES, acting as Seller )  

 

 

 



      SIGNED by: )   For and on behalf of )   MARIA BARTON, acting as Seller )  
      SIGNED by; )   For and on behalf of )   MARCO GOBBETTI, acting as Seller )
        SIGNED by: )   For and on behalf of )   LUISA CAJRATI CRIVELLI acting as
Seller )         SIGNED by: )   For and on behalf of )   AMEDEO CLAVARINO,
acting as Seller )         SIGNED by: )   For and on behalf of )   RICCARDO
CAJRATI CRIVELLI, acting as Seller )         SIGNED by: )   For and on behalf of
)   GIORGIO CAJRATI CRIVELLI, acting as Seller )         SIGNED by: )   For and
on behalf of )   UBERTO CAJRATI CRIVELLI, acting as Seller )  

 

 

 

 

SIGNED by: )   For and on behalf of )   PAOLO CARDANO, acting as Seller )      
  SIGNED by: )   For and on behalf of )   GIOVANNI DI VINCENZO, acting as Seller
)         SIGNED by: )   For and on behalf of )   ANDREA A. ZAMBON, acting as
Seller )         SIGNED by: )   For and on behalf of )   ROBERTO MANGIAVACCHI,
acting as Seller )         SIGNED by: )   For and on behalf of )   ANTONIO
BELLONI, acting as Seller )         SIGNED by: )   For and on behalf of )   ICS
SECURITIES S.A R.L., Société de Titrisation, acting as Seller )         SIGNED
by: )   For and on behalf of )   [TBC], acting as Purchaser )  

 

 

 

 

The Transferee

 

 

By:   Title:  

 

The Company, in accordance with article 190 of the Luxembourg Company Law,
accepts and acknowledges the transfer of the Shares with effect as of the
Transfer Date from the Transferors to the Transferee and acknowledges the power
given to it and undertakes to record or cause to be recorded, with effect as of
the Transfer Date, in its shareholders' register the ownership rights of the
Transferee in respect of the Shares, to file any notice of transfer with the
Luxembourg Register of Commerce and Companies and to publish such notice in the
Luxembourg official gazette.

 

The Company

 

 

By:   Title:  

 

 

 

 

Schedule 6

 

ESTOPPEL CERTIFICATE FORM

 

TENANT ESTOPPEL

 

[Tenant Letterhead]

 

                           ,2013

[                         ]





           

 

Re:Agreement of Lease dated December 19, 2011 (as the same may have been
modified, amended and/or assigned, the "Lease") by and between 50 Varick LLC
("Landlord") and Spring Studios New York, LLC (“Tenant”). demising Units A and
A2 (the "Premises") at the building commonly known as 50 Varick Street, New
York, New York (the "Property")

 

Gentlemen:

 

The following statements are made with the knowledge that you and your
successors and assigns, successor owners of the Property and present and future
lenders secured by mortgages encumbering the Property may rely on them.

 

All capitalized terms used herein and not otherwise defined shall have their
respective meanings ascribed to them in the Lease.

 

The undersigned, as tenant under the Lease, hereby certifies to you as follows:

 

1.          The Lease is in full force and effect, has not been modified or
assigned by the undersigned and is the only lease or other agreement between the
undersigned and the Landlord relating to the Premises except as follows: that
certain First Amendment to Lease dated March 19, 2013. Attached hereto is a true
and complete copy of the Lease.

 

2.          The Commencement Date has not yet occurred and Tenant has not yet
accepted possession of the Premises.

 

3.          The Rent Commencement Date, the Commencement Date and Expiration
Date of the term of the Lease are as set forth in the Lease.

 

4.          The Rent Commencement Date has not occurred and Tenant has not
commenced the payment of fixed annual base rent or any additional rent.

 

a.           The fixed annual base rent payable under the Lease commencing on
the Rent Commencement Date shall be $                  , payable monthly, at the
rate of $                 per month, on the first day of each calendar month.

 

 

 

 

b.           There are no (i) unexpired rental concessions or abatements under
the Lease, or (ii) allowances, reimbursements or other obligations of Landlord
for the payment of monies to or for the benefit of Tenant, except for the Rent
Concession and Landlord’s Contribution, each of which remain payable in full by
Landlord.

 

c.           The amount of the security deposit delivered under the Lease is
$2,250,000.00 and said security deposit is in the form of a Letter of Credit.
The Letter of Credit is in full force and effect.

 

5.          There is no additional rent or other charges payable under the Lease
on or before the date hereof which have not been paid in full. No rent or other
charges under the Lease have been paid in advance.

 

6.          Neither Tenant, nor to the best of Tenant's knowledge, Landlord, is
in default in the performance of any covenant, agreement or condition contained
in the Lease, nor, to the best of Tenant's knowledge is there now any fact or
condition which, with the passage of time or the giving of notice or both, would
constitute a default by either party under the Lease. Tenant has no defenses,
counterclaims, liens or claims of offset or credit under the Lease or against
rents, or any other claims against Landlord.

 

7.          The Tenant has no actions, claims, proceedings or suits pending or
threatened against the Landlord or relating to the Premises.

 

8.          Tenant has not assigned, transferred or otherwise encumbered its
interest under the Lease, or subleased or licensed any portion of the Premises,
except as follows:                                                 .

 

9.          To Tenant’s knowledge and subject to punchlist items, all work
required to be performed by Landlord pursuant to the Lease has been performed,
except for the items of Landlord’s Work set forth on the attached Schedule A.
The parties have not entered into an agreement with respect to whether any
Tenant Delays currently exist with respect to Landlord’s Work.

 

10.         Tenant has not given notice to Landlord to exercise any rights to
cancel, surrender or terminate the Lease or of its intent to vacate the
Premises.

 

11.         The Lease was duly authorized and entered into by the Tenant and
constitutes the valid and binding obligation of the Tenant enforceable in
accordance with its terms.

 

12.         The Lease is guaranteed by Guarantor pursuant to the Guaranty. The
Guaranty remains in full force and effect.

 

13.         Tenant has not received any written notice of a prior sale,
transfer, assignment, hypothecation or pledge of the Lease or of the rents
secured therein.

 

This letter shall be binding upon Tenant and its legal representatives,
successors and assigns.

 

  [TENANT]       By:       Name:     Its:

 

 

 

 

 





 

Schedule 7

 

CONDOMINIUM ESTOPPEL CERTIFICATE FORM

 

BOARD OF MANAGERS OF 50 VARICK STREET CONDOMINIUM

50 Varick Street

New York, New York 10013

 

                        , 2013

 

To:                         , having an address at                          ,
New York, New York ________, and its successors and/or assigns

 

Re:50 Varick Street Condominium (the “Condominium”)

 

Gentlemen:

 

In connection with that certain proposed sale (the “Sale”) of certain indirect
ownership interests in 50 Varick LLC (“Unit Owner”), the owner of Units A and A2
at the Condominium, as more particularly described on Exhibit A hereto (the
“Units”), to                           (“Purchaser”), please be advised that:

 

1.           All initially capitalized terms used herein without definition and
which are defined in the By-Laws (the “By-Laws”) or Declaration (as defined
below) of the Condominium shall have the meaning set forth for such term in the
By-Laws or the Declaration, as the case may be.

 

2.           The Common Charges payable for the calendar year 2013 are
$                         and the Unit Expenses payable for the calendar year
2013 are $                         .

 

3.           All Common Charges, Unit Expenses or other assessments or charges,
if any, assessed against the Units have been paid
through                         , 2013. No special assessments are currently
assessed or anticipated within the next twelve (12) months. There are no liens
being assessed by the Board with respect to the Units pursuant to the
Declaration or the By-Laws and the Board has not given or received any notices
or made or received any demands under the Declaration or the By-Laws with
respect to the Units which have not been satisfied.

 

4.           The Units are currently separately assessed for real estate tax
purposes and real estate taxes are not included in Common Charges.

 

5.           The Unit Owner has contributed the amount of $346,850.00 to the
Reserve Fund.

 

6.           Unit Owner is not in default of any of its obligations under the
Declaration, the By-Laws or the Rules and Regulations and no event has occurred
which with the giving of notice by the Board or the passage of time, or both,
would become a default thereunder.

 

7.           As of the date hereof, the Unit A Owner has completed the Unit A
Renovations and the Unit A2 Separation Work, except for
                                                                           .

 

 

 

 

8.           As of the date hereof, the Verizon Units Owner has completed the
Verizon Separation Work.

 

9.          The person signing this letter hereby certifies that he or she is
duly authorized to sign, acknowledge and deliver this letter on behalf of the
Board, without further act or authorization by the Board.

 

10.       The Board is currently comprised of the following individuals:

 

NAME   APPOINTED BY       Gregory Altshuler   Unit A Owner       Stefano Farsura
  Unit A Owner       James Tousignant   Verizon Units Owner

 

11.          The “Declaration” means, collectively, the Declaration of 50 Varick
Street Condominium, dated February 16, 2010, and recorded in the Office of the
Register of New York County on March 12, 2010 as CRFN 2010000086079, as amended
by First Amendment to the Declaration dated as of July 26, 2011, and recorded in
the Office of the Register of New York County on March 6, 2012 as CRFN
2012000086110, and by Second Amendment to the Declaration dated as of June 20,
2012, and recorded in the Office of the Register of New York County on October
24, 2012 as CRFN 2012000422214 and the “By-Laws” means the By-Laws attached
hereto as Exhibit B. The Declaration and the By-Laws are in full force and
effect and have not been modified, altered, or amended.

 

This letter shall be binding upon and inure to the benefit of Purchaser and its
successors and assigns, and may also be relied upon by any lender of or investor
in Purchaser.

 

  Very truly yours,     THE BOARD OF MANAGERS OF   50 VARICK STREET CONDOMINIUM
        By:       Name:     Title:

 

 

 

 

Schedule 8

 

LITIGATION

 

1.                    Yuriy Antonyshyn and Natalia Mytsyk vs. Tishman
Construction Corporation and 50 Varick LLC, Supreme Court of the State of New
York (Index No. 4094/12)

 

2.                    In the Matter of the Application of Raesky LLC vs. Robert
LiMandri, Commissioner of the Department of Buildings, 50 Varick LLC,
Foundations Interior Design Corp. and Foundations Group, Inc., Supreme Court of
the State of New York (Index No. 100490/2013)

 

3.                    H.H. Benfield Electric Supply Company, Inc, vs. Fidelity
and Deposit Company of Maryland, Verizon New York Inc., 50 Varick LLC, 50 Varick
Street Condominium, et al., Supreme Court of the State of New York (Index No.
151757/2012)

 

4.                    Richter+Ratner Contracting Corp. vs. Estate4Capital Group,
50 Varick LLC and Colonnade Group LLC, Supreme Court of the State of New York
(Index No. 112469/2011)

 

5.                    Notice of mechanics lien filed by Cross-County Contracting
Inc. in the amount of $45,800, dated November 16, 2011

 

6.                    Potential litigation by Verizon over leakage from the roof
during construction.

 

 

 

 

Schedule 9

 

AFFILIATE DEBTS

 

The Shareholder Loans

 

 

 

 

Schedule 10

 

Note: this is a fist of all major vendors, there may be additional vendors 

Vendor Name   Tax ID   Note FOUNDATIONS GROUP INC.   20-4370022   Construction
Contract INTEGRATED COMPANIES INC   22-3307175   Construction Contract
METROPOLIS GROUP INC.   N   Construction Contract MORRIS ADJMI ARCHITECTS, PC  
26-3942187   Construction Contract Mottola Rini Engineers P.C.   13-3697014  
Construction Contract RS Lighting Design   26-4135603   Construction Contract
Shon Milsom & Wilke, LLC   26-3758621   Construction Contract DESIMONE
CONSULTING ENGINEERS   20-5944553   Construction Contract GARDINER & THEOBALD
INC.   N   Construction Contract JENKINS & HUNTINGTON, INC.   N   Construction
Contract QUALITY CONSULTANTS   N   Construction Contract CG VARICK LLC  
27-2904633   Construction Contract           MAJOR ELEVATOR CORP.   N   Building
Service SELECT SAFETY CONSULTING SERVICES INC.   N   Building Service          
MARCUS & POLLACK LLP   N   ICAP Attorney

  

 

 

 

Schedule 11

 



SCHEDULE OF VALUES



 

AIA Document G703           Continuation Sheet - Hard Construction Costs     AIA
Document G702, Application and Certification for Payment Application No.:  
containing Contractor’s signed certification is attached. Application Date:
06/04/12   Period To: 05/20/12

 



                Work Completed                     Description of Work   Control
Estimate   Change Orders   Scheduled value   Previous Work   This Application  
% paid   Completed & stored   Balance to Finish   Retainer    Ref. Release
Division 1 - General Conditions                                         Office &
Eng. Supplies   $2,500.00       $2,500.00                   2,500.00   NA    
Office supplies, Maintenance & Janitorial   $4,000.00       $4,000.00          
        4,000.00   NA     Field Office Equipment/Computer   $2,000.00      
$2,000.00                   2,000.00   NA     Permits/fees/renewals   $45,500.00
      $45,500.00                   45,500.00   NA     Blue printing and plotting
  $14,500.00       $14,500.00                   14,500.00   NA     Surveys  
$15,000.00       $15,000.00                   15,000.00   NA     Asbestos survey
and monitoring   By Owner       $0.00                   0.00   NA     Controlled
inspections   By Owner       $0.00                   0.00   NA     Project
Photos   $1,500.00       $1,500.00                   1,500.00   NA    
Telephone/ Fax   $9,000.00       $9,000.00                   9,000.00   NA    
Engineering   By Owner       $25,291.06                   25,291.06   NA    
Change Order 1 - Marin Engineering - Shoring design       $7,500.00            
                    Change Order 2 - Howard Shapiro & Associates - TA approval  
    $2,500.00                                 Change Order 3 -Quality
Consultants - Cores       $4,020.00                                 Change Order
4 -Quality Consultants - Cores       $2,450.00                                
Change Order 5 - Marin Engineering - EMR       $5,000.00                        
        Change Order 6 - Marin Engineering - Inspections (app # 5)      
$3,821.06                                 Postage/Express Mail   $2,500.00      
$2,500.00                   2,500.00   NA     Signs   $5,000.00       $5,000.00
                  5,000.00   NA     Fire Extinguishers   $2,500.00      
$2,500.00                   2,500.00   NA     24-hrs Site Security Personnel /
Fire Watch   $90,000.00       $90,000.00                   90,000.00   NA    
Material Handling and trucking   $15,000.00       $15,000.00                  
15,000.00   NA     Crew Sheds   $10,000.00       $10,000.00                  
10,000.00   NA     Storage Sheds   $10,000.00       $10,000.00                  
10,000.00   NA     Sanitary Facilities   $22,000.00       $22,000.00            
      22,000.00   NA     Utilities bills   $24,000.00       $24,000.00          
        24,000.00   NA     Temporary heating   $0.00       $0.00                
  0.00   NA     OSHA Related   $25,000.00       $25,000.00                  
25,000.00   NA     Tools and Misc equipment   $35,000.00       $35,000.00      
            35,000.00   NA     Miscellaneous   $140,000.00       $140,000.00    
              140,000.00   NA     Road barriers   $15,500       $15,500.00      
            15,500.00   NA     Fencing   $7,600       $7,600.00                
  7,600.00   NA     Dumpsters and carring   $145,000.00       $145,000.00      
            145,000.00   NA     Cleaning and protection laborers   $251,000.00  
    $251,000.00                   251,000.00   NA     Site Safety supervision
allowance (to be determined - not included)   $0.00       $0.00                
  0.00   NA     Full Time Project Manager   $256,000.00       $256,000.00      
            256,000.00   NA     Full Time Site Superintendent   $178,500.00    
  $178,500.00                   178,500.00   NA     Full Time Site Assistant  
$161,040.00       $161,040.00                   161,040.00   NA     Division 2 -
Site Work                                         BRIDGE & SCAFFOLDING          
$174,964.00                   174,964.00   $0.00     Sidewalk Bridge - heavy
duty - includes first 3 months rental   $29,500                                
    Pipe Scaffold   $72,500                                     Pipe Scaffold
rental   $51,160                                     Roof Protection   $21,804  
                                  Flag men / Elevator Operators   $85,000      
$85,000.00                   85,000.00   $0.00     Rigging as needed   $40,000  
    $40,000.00                   40,000.00   $0.00     ASBESTOS ABATEMENT  
$824,938       $697,369.00                    697,369.00   Complete     Change
Order 7 - Asbestos Abatement Contract (PAL Environmental Corp.)      
($159,819.00)                                 Change Order 8 - Abate additional
roofing system (PAL Environmental Corp.)       $32,250.00                      
        Change Order 9 - roofing for Asbestos removal (Gozzer Corp.)      
$14,700.00   $14,700.00                   14,700.00   Complete     INTERIOR
DEMOLITION (Nuway Demolition Contract)   $175,000       $389,613.00            
      389,613.00   Complete     Change Order 10 - Abatement on 6th and 7th floor
perimeter walls       $124,000.00                                



 

 

1 of 4

 

 



SCHEDULE OF VALUES

 

AIA Document G703           Continuation Sheet - Hard Construction Costs     AIA
Document G702, Application and Certification for Payment Application No.:  
containing Contractor’s signed certification is attached. Application Date:
06/04/12   Period To: 05/20/12

 



                Work Completed                     Description of Work   Control
Estimate   Change Orders   Scheduled value   Previous Work   This Application  
% paid   Completed & stored   Balance in Finish   Retainer   Ref. Release Change
Order 11 - Abatement of elbows in 5th floor restrooms       $11,000.00          
                      Change Order 12 - Abatement of elevator plenum      
$36,000.00                                 Change Order 13 - Credit for Cellar
work not performed       ($24,500.00)                                 Change
Order 14 - Add for elevator bank walls on Floors 5, 6, 7       $7,000.00        
                        Change Order 15 - Probes to columns and beams on Floors
5, 6, 7       $3,360.00                                 Change Order 16 -
Demolition of 7th Floor Mezzanine       $16,260.00                              
  Change Order 17 - Stripping of Columns on Floors 5, 6, 7       $8,220.00      
                          Change Order 18 - Demo of elevator core walls on 5, 6,
7       $23,600.00                                 Change Order 19 - additional
probes & Stripping of Columns on Floors 5, 6, 7       $9,673.00                
                STRUCTURAL DEMOLITION (Signature Demolition)   $615,000      
$615,000.00                   615,000.00   $0.00     DEMOLITION (Misc.)  
$99,710       $99,709.61                   99,709.61   $0.00     SHORING  
$99,500       $99,500.00                   99,500.00   $0.00     PROTECTION    
      $82,000.00                   82,000.00   Complete     Interior/exterior
walls   $82,000                                     MISC. FALL PROTECTION      
    $75,000.00                   75,000.00   $0.00     Guardrails around
openings and any elevation greater than 3'-6"   $25,000                        
            Rooftop protection throughout   $25,000                            
        Slab penetrations sealed by plywood.   $25,000                          
          MISC. EXISTING CONDITIONS PROTECTION           $40,000.00            
      40,000.00   $0.00     Protection of rooftop equipment   $20,000          
                          Protect public area, elevators   $20,000              
                      TEMPORARY WATERPROOFING (ON 7th FLOOR WITH DRAINAGE)  
$142,500       $142,500.00                   142,500.00   Complete     SITE
IMPROVEMENTS (ROOF FINISHES)   $156,166       $156,166.00                  
156,166.00   $0.00     ROOF PAVERS   $174,184       $174,184.00                
  174,184.00   $0.00     LANDSCAPING   $100,725       $100,725.00              
    100,725.00   $0.00     Division 3 - Concrete                                
        CONCRETE   $698,925       $698,925.00                   698,925.00  
$0.00     Division 4 - Masonry                                         MASONRY
WALLS   $290,408       $290,408.00                   290,408.00   $0.00    
Division 5 - Metals                                         STRUCTURAL STEEL
(FJM Steel Contract)   $1,500,000       $2,004,788.43                  
2,004,788.43   $0.00     Change Order 24 - FJM change #1       $139,823.80      
                          Change Order 25 - FJM change #2       $80,500.63      
                          Change Order 26 - FJM change #3       $204,464.00    
                            Change Order 27 - FJM change #4       $80,000.00    
                            MISC. ADDITIONAL STRUCTURAL STEEL   $110,520      
$110,519.57                   110,519.57   $0.00     METAL FABRICATIONS  
$111,911       $111,911.00                   111,911.00   $0.00     ORNAMENTAL
METAL   $395,550       $395,550.00                   395,550.00   $0,00    
STEEL CLADDING   $268,322       $268,322.00                   268,322.00   $0.00
    Division 6 - Wood, Plastics and Composites                                  
      ROUGH CARPENTRY   $0       $0.00                   0.00   $0.00    
ARCHITECTURAL WOODWORK   $464,386       $464,386.00                   464,386.00
  $0.00     Division 7 - Thermal and Moisture Protection                        
                FIRESTOPPING/FIREPROOFING   $94,210       $94,210.00            
      94,210.00   $0.00     EXTERIOR METAL PANELS   $228,500       $228,500.00  
                228,500.00   $0.00     MEMBRANE ROOFING/FLASHING   $595,000    
  $595,000.00                   595,000.00   $0.00     SKYLIGHTS   $71,292      
$71,292.00                   71,292.00   $0.00     SHEET METAL FLASHING  
$65,600       $65,600.00                   65,600.00   $0.00     JOINT SEALANTS
  $0       $0.00                   0.00   $0.00    

 

2 of 4

 

 



SCHEDULE OF VALUES

 

AIA Document G703           Continuation Sheet - Hard Construction Costs     AIA
Document G702, Application and Certification for Payment Application No.:  
containing Contractor’s signed certification is attached. Application Date:
06/04/12   Period To: 05/20/12

 



                Work Completed                     Description of Work   Control
Estimate   Change Orders   Scheduled value   Previous Work   This Application  
% paid   Completed & stored   Balance to Finish   Retainer   Ref. Release
Division 8 - Openings                                         HM & WOOD DOORS &
FRAMES   $298,300       $298,300.00                   298,300.00   $0.00    
FINISH HARDWARE (allowance)   $138,800       $133,800.00                  
138,800.00   $0.00     SPECIAL DOOR/OVERHEAD DOORS   $73,700       $73,700.00  
                73,700.00   $0.00     INTERIOR GLASS   $338,350      
$338,350.00                   338,350.00   $0.00    
ENTRANCES/STOREFRONTS/INTERIOR GLASS   $169,000       $169,000,00              
    169,000.00   $0.00     CURTAIN WALL/WINDOW WALL/SKYLIGHT   $1,207,470      
$1,207,470.00                   1,207,470.00   $0.00     Division 9 - Finishes  
                                      STUCCO   $0       $0.00                  
0.00   $0.00     STUDIO CYCLORAMA   $285,000       $285,000.00                  
285,000.00   $0.00     SOUND BOARD   $57,600       $57,600.00                  
57,600.00   $0.00     GYPSUM BOARD ASSEMBLIES/DRYWALL   $1,635,075      
$1,635,075.00                   1,635,075.00   $0.00     TILES & STONES  
$345,625       $345,625,00                   345,625.00   $0.00     WOOD
FLOORING   $263,627       $263,627.00                   263,627.00   $0.00    
RESILIENT FLOORING   $36,741       $36,741.00                   36,741.00  
$0.00     RESIN FLOORING   $132,100       $132,100.00                  
132,100.00   $0.00     CONCRETE FLOORING   $521,459       $521,459.00          
        521,459.00   $0.00     PAINTING   $393,000       $393,000.00            
      393,000.00   $0.00     CARPET   $10,528       $10,528.00                  
10,528.00   $0.00     TENANT FITOUT                                         2nd
Floor Alterations    $100,000       $100,000.00                   100,000.00  
$0.00   2ND FLOOR office fit out allowance    $127,500       $127,500.00        
          127,500.00   $0.00     5TH FLOOR EAST FIT OUT ALLOWANCE   $408,000    
  $408,000.00                   408,000.00   $0.00     6TH FLOOR EAST FIT OUT
ALLOWANCE   $127,500       $127,500.00                   127,500.00   $0.00    
Division 10 - Specialties                                         TOILET
COMPARTMENTS   $53,000       $53,000.00                   53,000.00   $0.00    
LOCKERS   $32,925       $32,925.00                   32,925.00   $0.00    
SIGNAGE (Code required signage)   $0       $0.00                   0.00   $0.00
    FIRE PROTECTION SPECIALTIES   $20,800       $20,800.00                  
20,800.00   $0.00     OPERABLE PARTITIONS   $207,644       $207,644.00          
        207,644.00   $0.00     ACOUSTIC PANELS   $0       $0.00                
  0.00   $0.00     TOILET AND BATH ACCESSORIES   $68,160       $68,160.00      
            68,160.00   $0.00     GUEST ROOM MIRRORS   $24,135       $24,135.00
                  24,135.00   $0.00     Division 11 - Equipment                
                        SPRAY BOOTH   $16,000       $16,000.00                  
16,000.00   $0.00     Division 12 - Furnishings                                
        Division 13 - Special Construction                                      
  Division 14 - Conveying System                                        
ELEVATOR   $969,600       $969,600.00                   969,600.00   $0.00    
Division 15 - Fire Protection                                         SPRINKLER
  $464,850       $464,850.00                   464,850.00   $0.00     Division
15 - Plumbing                                         Change Order 20 -
Temporary Plumbing for Bathrooms & temp roof       $30,000.00   $81,683.45      
            81,583.45   $0.00     Change Order 21 -Plumbing Demo and piping
disconnections       $51,683.45                                 PLUMBING  
$543,500       $543,500.00                   543,500.00   $0.00     PLUMBING
FIXTURES   $286,175       $286,175.00                   286,175.00   $0.00    
Division 15 - HVAC                                         Change Order 22 -HVAC
Demo and HVAC disconnections       $39,740.43   $39,740.43                  
39,740.43   Complete     HVAC   $2,589,760       $2,589,759.57                  
2,589,759.57   $0.00    

 

3 of 4

 

 



SCHEDULE OF VALUES

 

AIA Document G703           Continuation Sheet - Hard Construction Costs     AIA
Document G702, Application and Certification for Payment Application No.:  
containing Contractor’s signed certification is attached. Application Date:
06/04/12   Period To: 05/20/12

 



                Work Completed                     Description of Work   Control
Estimate   Change Orders   Scheduled value   Previous Work   This Application  
% paid   Completed & stored   Balance to Finish   Retainer   Ref. Release
Division 16 - Electrical                                         Change Order
23- Electric Demo and Electric disconnections       $89,177.87   $89,177.87    
              89,177.87   Complete     ELECTRICAL   $939,220       $939,220.13  
                939,220.13   $0.00     LIGHT FIXTURES - Supply (allowance)  
$779,411       $779,411.00                   779,411.00   $0.00     FIRE ALARM  
$229,000       $229,000.00                   229,000.00   $0.00     GENERATOR  
$190,000       $190,000.00                   190,000.00   $0.00     SECURITY  
$151,401       $151,401.00                   151,401.00   $0.00                
                              Subtotal DIVISIONS 2-31   $22,014,265.88  
$817,134.18   $22,831,400.06   $0.00   $0.00   0.0   $0.00   $22,831,400.06  
$0.00   $0.00 Subtotal GENERAL REQUIREMENTS   $1,489,640.00   $25,291.06  
$1,514,931.06   $0.00   $0.00   0.0   $0.00   $1,514,931.06   NA   $0.00
Insurance   $472,634.88   $0.00   $472,634.88   $0.00   $0.00   0.0   $0.00  
$472,634.88   NA     Construction Management   $704,017.00   $0.00   $704,017.00
  $0.00   $0.00   0.0   $0.00   $704,017.00   NA     Construction Contingency  
$704,017.00       $704,017.00                             Total Hard Cost (core
and shell) without contingency   $24,680,557.76   $842,425.24   $25,522,983.00  
$0.00   $0.00   0.0   $0.00   $25,522,983.00   $0.00   $0.00                    
                      Description of Work   Control Estimate   Change Orders  
Scheduled value   Previous Work   This Application   % paid   Completed & stored
  Balance to Finish   Retainer   Ref. Release Hard cost + Contingency  
$26,227,000.00       $26,227,000.00                             2nd Floor
AlterationS           $100,000.00                             2nd Floor Office
fit out allowance           $127,500.00                             Total GMP
Without (2nd floor alterations)           $25,999,500.00                        
   

 



4 of 4

 

  

SCHEDULE 12

 

[tex10-53_pg46.jpg]



        50 VARICK STREET                       Block: 212       Lot: 7504      
Client: 50 Varick LLC                                       1. CONSTRUCTION    
                                    Work Permit Status Work Description  
Applicant Resp. for Plans   Date Appl.
Filed   Date of
Disappproval   Date Appl.
Approved   Examiner's Name   Contractor's Name   Issue Date   Expiration Date  
                                ALTERATION TYPE 1 # 120911996 - CELLAR, 1-5,
5MEZ, 6, 7, 7MEZ & ROOF             Architectural
Fence   Morris Adjmi                   Saif Sumalda @
Foundations   3/28/2012   6/12/2013 Structural   Borys Hayda                    
        Mechanical   Anthony Rini   12/12/2011       12/29/2011   N/A - Self
Cert.             Plumbing   Anthony Rini                   Leslie Held @
Nadkos, Inc.   1/17/2013   1/17/2014 Curb Cut   Morris Adjmi                  
Saif Sumalda @
Foundations   3/28/2012   6/12/2013                                  
DEMO./CONSTRUCTION / DIR. 14 #120556683 - 1ST FLOOR             Architectural  
Morris Adjmi                   Saif Sumalda @
Foundations   12/28/2010   6/8/2013 Mechanical   Morris Adjmi   12/15/2010      
12/15/2010   N/A - Self Cert.             Plumbing                              
                                    DEMO./CONSTRUCTION / DIR. 14 #120556692 -
6TH FLOOR             Architectural   Morris Adjmi                   Saif
Sumalda @
Foundations   12/28/2010   7/17/2013 Mechanical   Morris Adjmi   12/15/2010    
  12/15/2010   N/A - Self Cert.             Plumbing                            
                                      INTERIOR DEMO. / DIR. 14 #120883981 - 5TH
FLOOR             Architectural   Morris Adjmi   11/3/2011       11/3/2011   N/A
- Self Cert.   Saif Sumalda @
Foundations   11/3/2011   8/7/2013 Plumbing                                    
                              DEMO./CONSTRUCTION / DIR. 14 #120679168 - ROOF    
        Architectural   Morris Adjmi   5/2/2011       5/2/2011   N/A - Self
Cert.   Saif Sumalda @
Foundations   5/10/2011   8/3/2013 Structural   Borys Hayda                    
       

 

Revised: 4/12/2013

 

Page 1 of 2

 

 





2.   PIPING (PLUMBING/ SPRINKLER / STANDPIPE)

 

                    Permit Status   Sign of Process Applicant of
Record:   Filed date:   Disapproval date:   Approval date:   Examiner's
name:   Issued date:   Expiration date:   Sub-Contractor   Inspection   OP 98.
Filed                                       Sprinkler # 120901765 - CELLAR, 1-5,
5MEZ, 6, 7, 7MEZ & ROOF                 Anthony Rini   12/13/2011      
3/30/2012   Kwok Leung                    

 

3.   FIRE DEPARTMENT

 



                    Fire Department Status: Applicant of
Record:   Filed date:   Disapproval date:   Approval date:   Examiner's
name:   Req. Inspection form A433 & B45    Inspection Date:   Inspection Status:
                              Fire Alarm #120921574- CELLAR, 1-5. 5MEZ, 6,7, 7
MEZ & ROOF                 Anthony Rini   12/13/2011       5/11/2012   Michael
Alexander                                           Fire Alarm #120585973 - 6TH
FLOOR               Anthony Rini   1/25/2011       2/23/2011   Michael
Alexander                                           Fire Alarm #120585982 -7TH
FLOOR               Anthony Rini   1/25/2011       2/23/2011   Michael
Alexander            





 

Revised: 4/12/2013 

 



Page 2 of 2



